Citation Nr: 9909287	
Decision Date: 04/01/99    Archive Date: 04/16/99

DOCKET NO.  98-03 407	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to an increased evaluation for a skin disorder, 
with dermatophytosis, hyperhidrosis, onychomycosis, and tinea 
cruris, currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1955 to 
November 1957.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1996 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Milwaukee, Wisconsin, which increased the evaluation for 
the veteran's service-connected skin disorder to 30 percent. 


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO.

2.  The veteran's skin disorder is manifested by blackening 
of the toenails, scaling of the feet, and itching of the 
inguinal region; however, the evidence does not show that 
this disorder is productive of ulceration, extensive 
exfoliation or crusting, or systemic or nervous 
manifestations, and this disorder is not shown to be 
exceptionally repugnant.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent for a 
skin disorder, with dermatophytosis, hyperhidrosis, 
onychomycosis, and tinea cruris, have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.7, 
4.118, Diagnostic Code 7813 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the veteran's 
claim is plausible and capable of substantiation and is 
therefore well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a) (West 1991).  A claim that a service-connected 
condition has become more severe is well grounded when the 
claimant asserts that a higher rating is justified due to an 
increase in severity.  See Caffrey v. Brown, 6 Vet. App. 377, 
381 (1994); Proscelle v. Derwinski, 2 Vet. App. 629, 631-32 
(1992).  The Board is also satisfied that all relevant facts 
have been properly developed and that no further assistance 
to the veteran is required in order to comply with the VA's 
duty to assist him in developing the facts pertinent to his 
claim under 38 U.S.C.A. § 5107(a) (West 1991).  

The RO initially granted service connection for a skin 
disorder in a May 1967 rating decision in light of service 
medical records showing treatment for athlete's foot and the 
results of an April 1967 VA examination.  A 10 percent 
evaluation was assigned, effective February 1967.  This 
evaluation remained in effect until the appealed June 1996 
rating decision, which increased this evaluation to 30 
percent, effective February 1996.  The 30 percent evaluation 
has since remained in effect and is at issue in this case. 

VA treatment records dated from December 1995 to May 1996 
reflect frequent treatment for onychomycosis.  In February 
1996, the veteran complained of severe itching, and 
onychomycosis was noted over nine-tenths of the veteran's 
toenails.

During his May 1996 VA skin examination, the veteran 
complained of itching of the hands, scalp, and groin area.  
The examination revealed mild scales throughout the scalp and 
occasional hypopigmented patches, questionably secondary to 
post-inflammatory hypopigmentation.  The veteran's nails were 
thickened and dystrophic.  In the groin area, there were 
bilateral hyperpigmented patches in the inguinal folds and a 
patch of depigmented skin on the penile tip.  The assessments 
were seborrheic dermatitis of the scalp, tinea pedis, tinea 
cruris, and questionable overlying vitiligo over the 
veteran's post-inflammatory hyperpigmentation.  

The veteran received VA treatment for skin problems on 
several occasions subsequent to the May 1996 VA examination.  
Scaly patches in a moccasin distribution over both feet, with 
yellow and thickened nail plates, were noted in May 1996.  
Moderately elongated nail corns and keratomas were noted in 
June 1996.  A July 1996 treatment record indicates that the 
veteran had a mild tinea infection of the feet. 

In September 1996, the veteran underwent a second VA skin 
examination.  During this examination, he complained of 
progressive worsening of his skin disorder in the groin and 
feet areas, and he also described involvement in the scalp, 
chest, and arms.  However, he noted "no alteration of his 
activities of daily living."  The examination revealed mild 
greasy yellow scaling of the scalp.  Hyperpigmentation of the 
groin was noted.  However, there was no scale for the 
potassium hydroxide examination, and no cutaneous abnormality 
was noted in the arms, trunk, and legs.  The feet were 
notable for xerosis, prominently between the toes.  The nails 
had thickening, yellowing, and discoloration.  The diagnoses 
were a history of mild tinea cruris, a history of mild 
onychomycosis and probable tinea pedis, and seborrheic 
dermatitis of the scalp, which was noted to not be related to 
the other two diagnoses.

Subsequent VA treatment records reflect treatment for tinea 
cruris, tinea pedis, and onychomycosis.  Records from 
September and November of 1996 indicate the presence of scaly 
hyperpigmented plaque in the groin area.  A diagnosis of 
keratomas was noted in treatment records from April, July, 
and September of 1997.  A July 1997 treatment record 
indicates that the veteran had a blue-colored dye between his 
toes, but his onychomycosis and tinea pedis were noted to be 
in good control.

In September 1997, the veteran underwent a third VA skin 
examination.  During this examination, he complained of 
persistent itching and breaking down of the skin between the 
toes.  He also described itching in the inguinal regions, 
without an active rash.  The examination revealed 
interdigital scaling, with subungual hyperkeratosis and 
onycholysis of all toenails.  The inguinal area was free of 
lesions with hyperpigmentation.  The diagnoses were 
onychomycosis, tinea pedis, postinflammatory 
hypopigmentation, and pruritus.

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities.  
Ratings are based on the average impairment of earning 
capacity.  Individual disabilities are assigned separate 
diagnostic codes.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.1 (1998).  Where entitlement to compensation has already 
been established and an increase in the disability rating is 
at issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994) (emphasis added).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1998).

In this case, the RO has evaluated the veteran's service-
connected skin disorder at the 30 percent rate under 38 
C.F.R. § 4.118, Diagnostic Code 7813 (1998), which pertains 
to dermatophytosis.  This disorder is for evaluation under 
the criteria of Diagnostic Code 7806, which pertains to 
eczema.  Under this section, a 30 percent evaluation is 
warranted for eczema with constant exudation or itching, 
extensive lesions, or marked disfigurement.  A 50 percent 
evaluation is in order for eczema with ulceration or 
extensive exfoliation or crusting, and systemic or nervous 
manifestations, or exceptionally repugnant eczema.

In this case, the Board has reviewed the evidence of record 
but finds that this evidence does not support a higher 
evaluation for the veteran's skin disorder.  The Board 
observes that the veteran's skin disorder encompasses 
blackening of the toenails, scaling of the feet, and itching 
of the inguinal region.  However, the evidence does not show 
that the veteran's skin disorder is productive of ulceration, 
extensive exfoliation or crusting, or systemic or nervous 
manifestations, and this disorder is not shown to be 
exceptionally repugnant.  Given this evidence, the Board 
finds that the criteria for an evaluation in excess of 30 
percent for the veteran's skin disorder, with 
dermatophytosis, hyperhidrosis, onychomycosis, and tinea 
cruris, have not been met.  Therefore, the preponderance of 
the evidence is against the veteran's claim for that benefit.

The Board has based its decision in this case upon the 
applicable provisions of the VA's Schedule for Rating 
Disabilities.  The veteran has submitted no evidence showing 
that his service-connected skin disorder has markedly 
interfered with his employment status beyond that 
interference contemplated by the assigned evaluation, and 
there is also no indication that this disorder has 
necessitated frequent periods of hospitalization during the 
pendency of this appeal.  Rather, the Board finds that the 
currently assigned 30 percent evaluation fully contemplates 
the degree of impairment resulting from the veteran's 
disorder.  As such, the Board is not required to remand this 
matter to the RO for the procedural actions outlined in 38 
C.F.R. § 3.321(b)(1) (1998).  See Bagwell v. Brown, 9 Vet. 
App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 94-
95 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Entitlement to an evaluation in excess of 30 percent for a 
skin disorder, with dermatophytosis, hyperhidrosis, 
onychomycosis, and tinea cruris, is denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

 
- 2 -


- 1 -


